Citation Nr: 1503917	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-08 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  A July 2008 rating decision, in pertinent part, denied service connection for a psychiatric disorder, to include PTSD.  The September 2011 rating decision granted service connection for PTSD, effective April 22, 2011, rated 50 percent, resolving the service connection claim.  In his May 2010 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board; his attorney withdrew the request in an October 2014 statement.  In the October 2014 statement, the attorney also requested a 60-day (from the date of the scheduled hearing) for submission of additional evidence.  Additional evidence with a waiver of RO initial review was received in November 2014.

In an October 2011 notice of disagreement (NOD), the Veteran claimed entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In an October 2014 appellate brief, the Veteran's attorney raised the issues of entitlement to an effective date prior to April 22, 2011 for the grant of service connection for PTSD.  The claims for an earlier effective date and a TDIU rating have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  [Notably, the October 2014 brief would not be timely to constitute a valid NOD with the effective date assigned by the September 2011 rating decision (and was not stated to be one).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Following the grant of service connection for PTSD in September 2011, the RO issued a supplemental statement of the case (SSOC) in September 2011 addressing the issue of an increased rating for PTSD, which was not properly in appellate status.  Pursuant to 38 C.F.R. § 19.31(a), a SSOC may not be used to announce a decision on an issue not previously addressed in a statement of the case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a SSOC is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  The Veteran filed a timely notice of disagreement with PTSD rating assigned in the September 2011 rating decision in October 2011.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued. 

The case is REMANDED for the following:

The AOJ should review the entire record and issue an appropriate SOC addressing the matter of entitlement to al rating in excess of 50 percent for PTSD.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, this matter should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

